Citation Nr: 1107234	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-18 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for bilateral pes planus with left foot strain and posterior heel 
spur, and degenerative joint disease of the right foot.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for Morton's neuroma, left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1987 to June 1997, 
and from February 1998 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
The Board notes that this decision also denied entitlement to 
service connection numbness of the toes and fingers.  Service 
connection for a back disability and a shoulder disability was 
granted.  While the Veteran filed a notice of disagreement with 
respect to the initial rating of his bilateral foot disability, 
back disability, and shoulder disability, his June 2009 "notice 
of disagreement", accepted as a timely formal appeal by the RO, 
appealed only the issue of entitlement to higher evaluation for a 
bilateral foot disorder.  The Board further notes that service 
connection for Morton's neuroma (originally claimed as foot 
numbness) was granted by the RO in March 2010.  As the RO 
determined that Morton's neuroma was a direct result of service-
connected pes planus, which the Veteran has appealed to the Board 
and clearly includes the symptomatology for which the Veteran 
initially sought an increase, that issue will be discussed in 
this decision.


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus with left foot strain and 
posterior heel spur, and degenerative joint disease of the right 
foot, is manifested by pain on manipulation and use of the feet, 
bilaterally.  The Veteran's bilateral pes planus is not 
manifested by marked deformity; evidence of record fails to 
demonstrate that the Veteran's bilateral foot disorders are 
moderately severe in nature.

2.  The Veteran is currently in receipt of the maximum schedular 
disability rating for his service-connected Morton's neuroma.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
right for bilateral pes planus with left foot strain and 
posterior heel spur, and degenerative joint disease of the right 
foot, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 
& Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5276, 5284 (2010).

2.  The criteria for an evaluation in excess of 10 percent for 
Morton's neuroma, left foot, have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5279 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment 
of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010).  Under the VCAA, when VA receives 
a complete or substantially complete application for benefits, it 
is required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and, 
(3) that the claimant is expected to provide.  

In this case, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).  Prior to the initial adjudication of the Veteran's 
claim, the RO informed the Veteran of the information necessary 
to substantiate his claim by a letter dated in January 2008.  At 
that time, the Veteran was informed of the evidence VA would seek 
on his behalf and the evidence he was expected to provide.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.  The letter also provided the general criteria 
for the assignment of disability ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  

The Board next notes that the Veteran is challenging the initial 
evaluation assigned following the grant of service connection for 
his foot disabilities.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability evaluation has been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).   Thus, because the notice that the Veteran was provided 
before service connection was granted was legally sufficient, 
VA's duty to notify in this case has been satisfied.  

The Veteran's service treatment records and pertinent post-
service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, 
there is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  In July 2008, the Veteran stated 
that he had no other information or evidence to give to VA to 
support his claim.

Further, the duty to assist includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).  Most recently, the Veteran 
was afforded a VA examination in connection with his claim in 
January 2010.  To that end, when VA undertakes to provide a VA 
examination, it must ensure that the examination is adequate.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
examination results obtained in this case are adequate, as the 
examination report is predicated on a reading of pertinent 
medical records and provided findings relevant to the applicable 
rating criteria.  

The Board notes that the Veteran has asserted that the most 
recent VA (QTC) examination was inadequate, as the examiner did 
not take note of his extreme tenderness between the 3rd and 4th 
toes of his left foot, resulting in an inability to balance his 
weight over both feet, causing a limp.  The Veteran further 
asserted that the examiner failed to notice "shock absorbing" 
shoes worn at the time of the examination, although the Veteran's 
statement did not indicate that this fact was actually reported 
to the examiner.  See Statement, March 18, 2010.  As to the first 
contention, the Board notes that the January 2010 examiner did in 
fact observe tenderness between the toes of his left foot, 
resulting in a subsequent grant of service connection for 
Morton's neuroma in March 2010.  

As to the Veteran's second contention, the January 2010 examiner 
noted that the Veteran had limitations standing and walking.  
Further, an examination of each foot was performed during weight 
bearing and non-weight bearing.  Finally, the examination report 
does not contain a history, as reported by the Veteran, of 
special shock absorbing shoes worn at the time of the 
examination.

The Board also notes that the duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination with respect to 
the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are based upon the average impairment of 
earning capacity as contemplated by the schedule for rating 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3 (2010). 

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 
12 Vet. App 119 (1999).  The Court has also held that staged 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The relevant temporal focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.  In this 
case, the evidence of record does not establish additional, 
distinct time periods where the Veteran's service-connected 
disabilities resulted in symptoms that would warrant staged 
ratings over the course of the appellate period.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with    38 C.F.R. § 4.25 
(2010).  However, the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a result 
would overcompensate the claimant for the actual impairment of 
his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, if a Veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated under 
different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. Brown, 5 
Vet. App. 532, 538 (1993), and one Diagnostic Code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must, however, be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7 (2010).  

When determining the severity of musculoskeletal disabilities 
such as the ones at issue, which are at least partly rated on the 
basis of range of motion, VA must also consider the extent the 
Veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due to 
the extent of pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare up," 
such as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995),  see also 38 C.F.R. §§ 
4.40, 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  The criteria for rating traumatic 
arthritis under this code directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which states 
that degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
codes, a rating of 10 percent may be applied to each such major 
joint or group of minor joints affected by limitation of motion.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In 
the absence of limitation of motion, X-ray evidence of arthritis 
involving two or more major joints or two or more minor joint 
groups, will warrant a rating of 10 percent; in the absence of 
limitation of motion, X-ray evidence of arthritis involving two 
or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

In the present case, the Veteran is service-connected for 
bilateral pes planus with left foot strain and degenerative joint 
disease of the right foot, as well as for Morton's neuroma, left 
foot, each rated as 10 percent disabling.  Under Diagnostic Code 
5276 (acquired flatfoot), bilateral pes planus will be rated as 
noncompensable when it is mild, with symptoms relieved by built-
up shoe or arch support. A 10 percent rating is assignable for 
moderate involvement, whether unilateral or bilateral, with 
objective evidence of weight-bearing line over or medial to the 
great toe, inward bowing of the tendon Achilles, pain on 
manipulation and use of the feet. A 30 percent evaluation is 
assignable for severe bilateral involvement, with objective 
evidence of marked deformity (pronation, abduction, etc.), pain 
on manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, etc. A 50 percent rating is 
assignable for pronounced bilateral acquired flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the tendon 
Achilles on manipulation, not improved by orthopedic shoes or 
appliances. See 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Veteran's Morton's neuroma is evaluated pursuant to 
Diagnostic Code 5279, which affords a 10 percent rating for this 
condition, whether unilateral or bilateral.  No higher evaluation 
is available for this disability.

Under Diagnostic Code 5284, a 10 percent evaluation is in order 
for symptomatology reflective of a moderate foot injury; a 20 
percent evaluation is warranted for a moderately-severe foot 
injury; and a 30 percent evaluation for a severe foot injury. 38 
C.F.R. § 4.71a, Diagnostic Code 5284.

The Board notes that words such as "severe" and "moderate" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, VA must evaluate all evidence, to the end 
that decisions will be equitable and just.  38 C.F.R. § 4.6 
(2010).  Although the use of similar terminology by medical 
professionals should be considered, is not dispositive of an 
issue.  Instead, all evidence must be evaluated in arriving at a 
decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

In this case, the Veteran has been afforded three VA 
examinations.  In February 2008, the Veteran complained of a 
pinched nerve in his left foot, manifested by numbness and pain.  
Gait was normal.  Tenderness was present, and the Veteran 
described a feeling like and electrical shock through the left 
foot with palpation of the bottom of the foot, near the third 
toe.  There was no evidence of toe or foot deformity, though pes 
planus was noted.  A slight arch was observed with weight 
bearing.  X-ray evidence revealed the presence of pes planus with 
no hallux valgus, bilaterally (slightly more severe on the 
right).  Regarding the right foot, a degenerative spur was 
present at the proximal superior aspect of the navicular, with a 
small enthesophytes present at the Achilles tendon attachment.  
Views of the left foot demonstrated no fracture, dislocation, or 
other significant osseous or joint abnormality.  See VA 
examination report, February 6, 2008.

During a January 2009 VA examination, the Veteran reported that 
he did not experience pain in the right foot, and that he 
experienced occasional pain in the left foot whenever he 
"stepped on it wrong."  The pain was aggravated when he hit the 
nerve between his third and fourth toes.  He reported no foot 
pain associated with prolonged walking or standing (aside from 
the nerve pain).

On examination, the Veteran's feet were negative for joint 
deformity, deviation, inflammation, or discoloration, 
bilaterally.  There was no callus formation.  Ankle alignment was 
within normal limits and negative for pain on manipulation.  
Normal height in the arches was present, bilaterally, without 
weight bearing.  There was normal range of motion in the feet, 
bilaterally.  There was no change in function with repetition.  
There was no functional limitation noted with standing or 
walking.  The Veteran was able to stand and squat, supinate and 
pronate his feet, and rise to his toes without difficulty.  
Sensory was intact, and there was no tenderness to palpation 
along the arches or heels, bilaterally.  Mild tenderness was 
present on the left foot between the third and fourth toe on deep 
palpation.  There was no redness, swelling, or edema.  The 
examination was negative for hammertoe, hallux valgus, or pes 
planus.  Sensation was decreased in the toes, bilaterally to 
temperature, sharp, and dull.

X-ray evidence of the left foot revealed osseous structures 
within normal limits, no evidence for acute bony injury or 
destructive bone lesion, well-maintained joints, no evidence of 
subluxation or dislocation, no significant degenerative changes, 
and unremarkable soft tissues.  With regard to the right, early 
degenerative changes were noted at the talonavicular joint, but 
there was no evidence of injury, subluxation, or dislocation.  
Ultimately, the Veteran was diagnosed with degenerative joint 
disease of the right foot with no evidence of pes planus, and a 
chronic strain, left foot, with mild metatarsalgia and heel spur 
with no evidence of pes planus.  See VA examination report, 
January 28, 2009.

A private treatment report, from March 2010, noted left foot pain 
of moderate intensity, several times daily.  The Veteran reported 
that the pain was aggravated by walking and weight bearing.  
Numbness was reported as well.  See Report, May 15, 2009.

A private medical report from June 2009 noted the Veteran's 
complaints of left foot pain.  On examination, his feet were 
normal, especially on the right side.  Examination of his left 
foot showed only normalcy, with the exception of pain on the 
plantar aspect between three and four.  On the right, he had an 
excellent one-legged heel rise.  Films of his feet were non-
contributory, with nice alignment.  Morton's neuroma was 
diagnosed in the left foot.  See Report, June 11, 2009.

Most recently, a VA (QTC) examination was conducted in January 
2010.  At that time, the Veteran reported constant bilateral foot 
pain, which traveled up the left leg.  The pain was described as 
crushing, squeezing, burning, aching, sharp, and sticking.  He 
described the pain as an 8 out of 10.  The pain could be 
exacerbated by physical activity.  At rest, he reported stiffness 
and fatigue.  When standing or walking, he had no swelling.  He 
reported that he was never hospitalized for this condition, and 
that he had not required foot surgery.  

On examination, there was no painful motion, weakness, edema, 
heat, redness, instability, atrophy, or disturbed circulation, 
bilaterally.  There was active motion in the metatarsophalangeal 
joint, bilaterally.  There was slight tenderness of the plantar 
surface of the left foot.  Alignment of the Achilles tendon was 
normal on weight bearing, and non-weight bearing, bilaterally.  
Pes planus was present.  There was no evidence of hallux valgus.  
There was no forefoot/midfoot malalignment, deformity, or marked 
pronation, bilaterally.  Pes cavus was not evident, nor were 
hammer toes.  Morton's metatarsalgia was present between the 3rd 
and 4th metatarsals.  Hallux rigidus was not present.  
Limitations with standing and walking were noted, though the 
Veteran did not require any type of support with his shoes.

Non-weight bearing and weight bearing x-rays of the left foot 
were abnormal, demonstrating a small posterior heel spur, 
otherwise negative.  Ultimately, the examiner diagnosed the 
Veteran with bilateral pes planus, with left foot strain and 
posterior heel spur, and degenerative arthritis of the right 
foot.  Morton's neuroma, left foot, was also diagnosed.  The 
examiner noted that the effect of all disabilities examined, to 
include a shoulder disability (not on appeal) had a moderate 
effect on the Veteran's usual occupation and daily activity.  See 
VA (QTC) examination report, January 26, 2010.

In this case, the evidence of record dated during the relevant 
appeal period illustrates a lack of objective indications 
reflective of either severe acquired flatfoot or a moderately 
severe bilateral foot injury.  The Board is cognizant of the 
treatment afforded the Veteran with respect to his bilateral foot 
disabilities during the appellate period. However, following a 
review of VA outpatient treatment records, VA examination 
reports, and private treatment records, the evidence of record in 
this case reveals that during the time frame since the Veteran 
submitted his original claim, he has not experienced 
symptomatology associated with his service-connected bilateral 
foot disorder that warrants the assignment of an evaluation in 
excess of 10 percent.  

Specifically, the evidence fails to establish evidence of marked 
deformity, swelling on use, or characteristic calluses associated 
with his service-connected pes planus in accordance with 
Diagnostic Code 5276.  Instead, the record demonstrates that the 
Veteran's pes planus has resulted in pain on manipulation and use 
of the feet, bilaterally, as encompassed by his current 10 
percent rating.  Further, the Veteran's bilateral foot disorder, 
to include left foot strain and a posterior heel spur, as well as 
degenerative joint disease, right foot, have not been shown to be 
more than moderate in nature.  The most recent VA examiner 
characterized his disabilities as "moderate" in January 2010, 
and limitations with standing and walking were recorded.  A June 
2009 private report indicated that a bilateral foot examination 
was normal, except for the diagnosis of Morton's neuroma.

In January 2009, pes planus was not even noted on examination, 
and there was normal range of motion in the feet, bilaterally.  
There was no functional limitation noted with standing or 
walking.  The Veteran was able to stand and squat, supinate and 
pronate his feet, and rise to his toes without difficulty.  
Sensory findings were intact, and there was no tenderness to 
palpation along the arches or heels, bilaterally.  Mild 
tenderness was present on the left foot between the third and 
fourth toe on deep palpation.  In February 2008, although 
tenderness was present, gait was normal.  Based upon this 
evidence, the Board finds that the RO was correct in continuing 
to assign a 10 percent evaluation, as there is no evidence to 
support a rating indicative of a severe or moderately severe 
bilateral foot disability.  

Regarding Morton's neuroma, the Board notes that the Veteran is 
currently in receipt of the maximum schedular evaluation for this 
disability per Diagnostic Code 5279.  The Board has also 
considered entitlement to a compensable evaluation under 
Diagnostic Codes 5277 (weak foot), 5278 (claw foot), 5280 (hallux 
valgus), 5281 (hallux rigidus), 5282 (hammer toe), and 5283 
(malunion or nonunion of tarsal or metatarsal bones).  There is 
no medical evidence of weak foot, claw foot, metatarsalgia, 
hallux valgus, hallux rigidus, hammer toe, or malunion/nonunion 
of the tarsal or metatarsal bones related to the service-
connected disabilities and on review, an analogous rating 
pursuant to any of these codes is not warranted.

Regarding the diagnosis of degenerative joint disease, right 
foot, the record has not demonstrated limitation of motion of the 
right foot. In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or two 
or more minor joint groups, will warrant a rating of 10 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Here, degenerative 
joint disease of two or more joint groups has not been 
demonstrated.


A review of the record reveals that the RO declined to refer the 
evaluation of the Veteran's disabilities to the VA Undersecretary 
for Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2010).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to refer 
the case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  

There is a three-step analysis for determining whether an 
extraschedular evaluation is appropriate. Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in the 
rating schedule to determine whether the Veteran's disability 
picture is adequately contemplated by the rating schedule. Id.  
If the rating criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  If not, the second step is to determine 
whether the claimant's exceptional disability picture exhibits 
other related factors identified in the regulations as 
"governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment and 
frequent periods of hospitalization).

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for the issue of entitlement to a 
higher evaluation for bilateral pes planus, to include 
degenerative joint disease, right foot, and a heel spur and 
strain, left foot.  In this instance, the rating criteria are not 
inadequate.  A higher rating is available for this disability 
under the Diagnostic Code, however, the Veteran simply does not 
meet those criteria.  Therefore, the Board finds no basis for 
further action on this question with regard to this issue.  

As to the issue of Morton's disease, the Veteran is in receipt of 
the maximum disability allowed per Diagnostic Code 5279.  In this 
case, there are no exceptional or unusual factors with regard to 
the Veteran's disability.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, marked interference with 
employment has not been demonstrated, and the Veteran has denied 
any period of hospitalization due to Morton's neuroma.  
Therefore, the assigned schedular evaluation is adequate.  See 
Thun.

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's statements in support of his claim.  In 
this regard, the Veteran is credible to report on factual matters 
of which he has first-hand knowledge, e.g., experiencing numbness 
and pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, while the Board may consider the Veteran's 
subjective statements regarding the severity of the disabilities 
in question, the Board notes that with respect to the Rating 
Schedule, the criteria set forth therein generally require 
medical expertise which the Veteran has not been shown to have 
and these types of findings are not readily observable by a 
layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Furthermore, the Board finds the objective medical findings and 
opinions provided by the experts at the Veteran's VA examinations 
should be accorded the greater probative weight.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion the 
physician reaches....  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of the [Board as] adjudicators. . .").  

While the Veteran stated in March 2010 that a 30 percent rating 
for bilateral pes planus was warranted, due to the presence of 
extreme tenderness of plantar surfaces of the feet, as well as 
pain on manipulation and use, the Board points out that the 
Veteran overlooked the first section of that rating which 
requires objective evidence of marked deformity.  In addition, 
swelling on use, and characteristic callosities, have not been 
shown on examination.  Therefore, while the Veteran's subjective 
reports of pain have been well-documented, the essential elements 
necessary to grant a higher evaluation for his bilateral foot 
disorder have not been met.

With regard to the Veteran's claims for higher evaluations, the 
evidence in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by law 
and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Here, the preponderance is against the Veteran's claims, and 
therefore entitlement to an evaluation in excess of 10 percent 
for bilateral pes planus with left foot strain and degenerative 
joint disease of the right foot, and an evaluation in excess of 
10 percent for Morton's neuroma, left foot, must be denied.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
bilateral pes planus with left foot strain and posterior heel 
spur, and degenerative joint disease of the right foot, is 
denied.

Entitlement to an initial evaluation in excess of 10 percent for 
Morton's neuroma, left foot, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


